DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: IDs filed on 04/07/2022 and amendment filed on 06/29/2022 to application filed on 10/01/2019.  The application is a CONTINUATION of application 15/456,384 filed on 03/10/2017 PATENT 10460023, application 15/456,384 has PROVISIONAL application 62/306,599 filed on 03/10/2016.
Claims 14-21, 28-29, 31-33, 35-62 are pending in this case.  Claims 14, 28, 41 and 52 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “user selects one of the category tags” (claim 14, line 15) renders the claim is vague and indefinite, since a plurality of “category tags” are not mentioned before. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 15-21 are rejected for fully incorporating the dependencies of their base.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-21, 28-29, 31-33, 35-62 are rejected under 35 U.S.C. 103 as being unpatentable over by Lord, US 20110296321 and in view of Barber et al., US 10,380,231
Regarding Claim 14, Lord teaches: A presentation slide creation system that creates presentation slides (Lord, Abstract, disclose a computer system for generating custom reports), comprising:
a presentation slide creation application implemented on a computer using computer readable software instructions stored in non-transient memory, wherein the slide creation application is configured to perform computer-implemented steps comprising (Lord, [0031], [0048], disclose the computer system including a processor and a computer readable medium upon which a computer readable program code is disposed ([0031]) for generating reports from source documents ([0048])):
generating a slide element configured to display an excerpt from a portion of a source page (Lord, [0024]-[0028], [0057], disclose generating a custom report having sections (slide elements), and selecting and inserting a source document portion from a source document/content, which comprises a least a page ([0027]), into a section (slide element) of the custom report ([0026], [0028], [0057]));
displaying a presentation slide containing the slide element (Lord, [0026]-[0028], [0057], disclose displaying the custom report (presentation slide) containing the section (slide element) where the source document portion is inserted into ([0026], [0028], [0057])); 
maintaining a link to the source page in connection with the slide element (Lord, [0026]-[0028], [0057], disclose including a reference link in the section of the custom report (slide element), where the source document portion is inserted into, to link to the original source content/document ([0028]), which contains a least a page (source document page) ([0027])); and
in response to user action with the slide, retrieving the source page using the link (Lord, [0026]-[0028], [0057], disclose permitting the user to link the section of the custom report (slide element), where the source document portion is inserted into, to the original source content (source document page) to retrieve the original source content/content ([0028]), which contains a least a page (source document page) ([0027])).
	However, Lord does not teach displaying an interactive option in which a user selectively assigns a user-selected category tag to the portion of the source page; and providing
	Barber teaches displaying an interactive option in which a user selectively assigns a user-selected category tag to the portion of the source page (Barber, figures 5-6, item 514, claim 1, col.3, line 60 – col.4, line 17; col.4, line 37 – col.5, line 3; user assigns a category tag to a source object of a source document with a designator so that a user can select the designator to retrieve the object/portion of the source document); and providing an interactive display for which a user selects one of the category tags and responsive thereto, multiple source pages are retrieved (Barber, fig.8; col.4, line 37 – col.5, line 25; user selects one of category tags to retrieve a plurality of separate files/pages corresponding to source objects of source documents).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Barber’s teaching into Lord’s teaching to include displaying an interactive option in which a user selectively assigns a user-selected category tag to the portion of the source page and providing an interactive display for which a user selects one of the category tags and responsive thereto, multiple source pages are retrieved, since the combination would have facilitated users to organize source objects (slide elements) and retrieve source objects when they are grouped/tagged as categories as Barber disclosed. 
Regarding claim 15, which is dependent on claim 14, Lord teaches wherein the presentation slide creation application is configured to create the presentation slide in a file format of a third party slide creation application (Lord, [0024]-[0028], disclose the system is configured to generate the custom report (presentation slide) in a particular output format, such as Word.TM. (Microsoft Corp., Redmond, Wash.), PDF, or other format to facilitate webpage display ([0026])).
Regarding claim 16, which is dependent on claim 14, Lord teaches wherein the presentation slide creation application is configured to store a file name in a slide element (Lord, [0024]-[0028], disclose the system is configured to include a reference link in the section of the custom report (slide element), where the source document portion is inserted into ([0028]), to link to the original source content/document, which means the reference link must contain a reference name such as a file name or a location name of the original source content/document).
Regarding claim 17, which is dependent on claim 16, Lord teaches wherein the presentation slide creation application is configured to use the file name to retrieve content for the slide element (Lord, [0024]-[0028], disclose the system is configured to use the reference link, which must contain a reference name such as a file name or a location name of the original source content/document, to link to and retrieve the original source content/document for the section of the custom report ([0028])).
Regarding claim 18, which is dependent on claim 14, Lord teaches wherein the presentation slide creation application is configured to retrieve a source document (Lord, [0024]-[0028], disclose the system is configured to link to and retrieve the original source content/document ([0028])).
Regarding claim 19, which is dependent on claim 14, Lord teaches wherein the presentation slide creation application is configured to automatically create the slide element from an annotation set (Lord, [0024]-[0028], disclose the system is configured to automatically generate the section of the custom report (slide element) from sections of source documents/reports (annotation set) ([0024])).
Regarding claim 20, which is dependent on claim 14, Lord teaches wherein the presentation slide creation application is configured to access an image to generate an excerpt for the slide element (Lord, [0024]-[0028], [0048], disclose the system is configured to access a source document of various types/formats including images (paragraphs [0024], [0048]) to select a portion (an excerpt) for the section of the custom report (slide element) ([0024])).
Regarding claim 21, which is dependent on claim 14, Lord teaches wherein the presentation slide creation system includes an application that displays the source page in response to a user action (Lord, Fig. 8, [00053], show and disclose the system displays the source document page in response to a user action).
Regarding independent claim 28, Lord teaches a slide presentation system comprising a slide presentation application implemented on a computer using computer readable software instructions stored in non-transient memory, wherein the slide presentation application is configured to perform computer-implemented steps comprising (Lord, Abstract, paragraphs [0031], [0048], disclose a computer system for generating custom reports including a processor and a computer readable medium upon which a computer readable program code is disposed (paragraph [0031]) for generating reports from source documents (paragraph [0048]), which is similar or equivalent to a presentation slide creation application implemented on a computer using computer readable software instructions stored in non-transient memory, wherein the slide creation application is configured to perform computer-implemented steps comprising):
storing, tracking, and displaying documents and document pages (Lord, Fig. 8, [0026]-[0027], [00053], show and disclose storing, tracking, and displaying source documents (Fig. 8, [0053]) and document pages (Fig. 8, [0027])); 
assigning, to each of individual slide elements in slides of the slide presentation application, each slide element having a logical link to a corresponding page from a source document (Lord, [0028], disclose including reference link to each of the sections in the custom report (individual slide elements in slides of a slide presentation application), to permit the user to link to the original source content/document);
allowing a user to select one of the logical links (Lord, [0028], disclose permitting the user to select a reference link to link to the original source content/document); and
in response to the selection of one of the logical links, retrieving and displaying a source document using the logical link (Lord, [0028], disclose in response to the selection of the reference link, linking to and display the original source document using the reference link).
	However, Lord does not teach assigning, in response to one or more user selections, a plurality of different category tags, a logical link to a corresponding portion of a page from a source document; and allowing a user to select one of the category tags; and in response to the selection of one of the category tags, retrieving and displaying a plurality of source documents using the logical links.  
Barber teaches assigning, in response to one or more user selections, a plurality of different category tags to individual elements, each element having a logical link to a corresponding portion of a page from a source document (Barber, figures 5-6, item 514, claim 1, col.3, line 60 – col.4, line 17; col.4, line 37 – col.5, line 3; user assigns a category tag to a source object of a source document with a designator so that a user can select the designator to retrieve the object/portion of the source document); allowing a user to select one of the category tags, and in response to the selection of one of the category tags, retrieving and displaying a plurality of source documents using the logical links (Barber, fig.8; col.4, line 37 – col.5, line 25; selecting a category tag to retrieve plurality of separate source files corresponding to source objects assigned to the category tag).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Barber’s teaching into Lord’s teaching to include assigning, in response to one or more user selections, a plurality of different category tags to individual slide elements, each slide element having a logical link to a page from a corresponding page from a source document; and allowing a user to select one of the category tags, and in response to the selection of one of the category tags, retrieving and displaying a plurality of source documents using the logical links, since the combination would have facilitated users to organize and retrieve documents when they are grouped/tagged as categories as Barber disclosed. 
Regarding claim 29, which is dependent on claim 28, Lord teaches comprising a slide creation application that is configured to create a slide using an annotation set (Lord, [0024]-[0028], disclose the system is configured to automatically generate a custom report (a slide) using sections of source documents/reports (annotation set) ([0024])).
Regarding claim 31, which is dependent on claim 28, Lord teaches wherein the slide presentation application is configured to display a corresponding document page when an associated tag is selected by the user (Lord, Fig. 8, [0027]-[0028], disclose the system is configured to display a corresponding original content/document ([0028]), which contains a least a page (Fig. 8, [0027]), when a reference link (tag) is selected by user ([0028])). 
Regarding claim 32, which is dependent on claim 28, Lord teaches wherein the system is configured to include a slide creation application that generates slides that are compatible with a third party slide creation application (Lord, [0024]-[0028], disclose the system configured to generate custom reports (slides) that are reformatted into a particular output format to facilitate webpage display ([0026])). 
Regarding claim 33, which is dependent on claim 28, Lord teaches wherein the system is configured to an application that automatically creates an annotation set from annotations in a document page (Lord, [0024]-[0028], disclose the system is configured to automatically search and select sections (annotation set) in source documents/reports ([0024]), which comprises a least a page ([0027])). 
Regarding claim 35, which is dependent on claim 28, Lord teaches wherein the slide presentation application is configured to store a file name in a slide element (Lord, [0024]-[0028], disclose the system is configured to include a reference link in the section of the custom report (slide element), where the source document portion is inserted into ([0028]), to link to the original source content/document, which means the reference link must contain a reference name such as a file name or a location name of the original source content/document).
Regarding claim 36, which is dependent on claim  28, Lord teaches wherein the slide  presentation application is configured to use the file name to retrieve content for the slide element (Lord, [0024]-[0028], disclose the system is configured to use the reference link, which must contain a reference name such as a file name or a location name of the original source content/document, to link to and retrieve the original source content/document for the section of the custom report ([0028])).
Regarding claim 37, which is dependent on claim 28, Lord teaches wherein the slide  presentation application is configured to retrieve a source document (Lord, [0024]-[0028], disclose the system is configured to link to and retrieve the original source content/document ([0028])).
Regarding claim 38, which is dependent on claim 28, Lord teaches wherein the slide  presentation application is configured to automatically create the slide element from an annotation set (Lord, [0024]-[0028], disclose the system is configured to automatically generate the section of the custom report (slide element) from sections of source documents/reports (annotation set) ([0024])).
Regarding claim 39, which is dependent on claim 28, Lord teaches wherein the slide  presentation application is configured to access an image to generate an excerpt for the slide element (Lord, [0024]-[0028], [0048], disclose the system is configured to access a source document of various types/formats including images (paragraphs [0024], [0048]) to select a portion (an excerpt) for the section of the custom report (slide element) ([0024])).
Regarding claim 40, which is dependent on claim 28, Lord teaches wherein the slide  presentation system includes an application that displays the source page in response to a user action (Lord, Fig. 8, [00053], show and disclose the system displays the source document page in response to a user action).
	Claims 41-51 are for a computer implemented method performed by system of claims 28-29, 31-33, 35-40 respectively and are rejected under the same rationale.
	Claims 52-62 are for computer readable medium containing computer software instructions stored in non-transient memory, wherein execution of the software instructions to perform method in a computer system of claims 28-29, 31-33, 35-40 respectively and are rejected under the same rationale.

Response to Arguments
Applicant's arguments filed on 06/29/2022 have been fully considered but they are not persuasive. 
	Applicants mainly argue with respect to claim 14 that “In contrast, Barber copies sections from a source document to a separate file and assigns tags to these separate files, rather than the source documents. Barber at p. 4, ll. 37-65, FIGs. 6-7. Barber refers to these separately maintained files (e.g., 622, 624, 626) as “source objects,” which are distinct from Barber’s source document 600 (from where the content of the source objects originates). Thus, Barber’s source objects are computer-generated facsimiles of sections of Barber’s source documents. For example, “text object references 612 in source document 600 is [sic] copied to test [sic] object references file 622.” Id. at Il. 42-44, FIG. 6. 
	Barber further discloses accessing these facsimiles. For example, by activating icons, the user will retrieve object references file 622, text object task list 624, and graph 626. Id. at ll. 59-64. In this way various source objects (1.e., facsimiles) can be selected and arranged for placement in a new document. Id. at ll. 64-65. Thus, Barber discloses arranging a new document by reusing content that has previously been copied from a source document. However, Barber does not disclose accessing or retrieving the source document 600 (from where content originated) in any way, other than to select content to copy from the source document to generate the separate, “source object” files (e.g., 622, 624, 626).
	Therefore, Barber fails to teach or suggest generating a slide element configured to display an excerpt from a portion of a source page; maintaining a link to the source page in connection with the slide element; in response to user action with the slide element, associating a user-selected category tag with the portion of the source page; and providing an interactive display for which a user selects one of the category tags and responsive thereto, multiple source pages are retrieved” (Remarks, pages 10-11)
	Examiner respectfully disagrees. Lord teaches linking each slide element includes reference link to permit a user to link to original source document. Barber teaches user can assign a category tag to a source object/portion of a source document with a designator so that a user can select the designator to retrieve the object/portion of the source document (Barber, col.4, line 37 – col.5, line 3). The user can select a category tag with designator to retrieve a plurality of source pages (Barber, col.5, lines 1-16). It is noted that the claimed language “multiple source pages” in line 16 of claim 14 are not “source page” in lines 6-7 or 10 of claim 14 and does not include “the source page” in lines 6-7 or 10 of claim 14. The “multiple source pages” can be interpreted as separate files of source objects in Barber. Therefore, Barber and Lord’s teaching perfectly matches to the claimed language.

	Applicants mainly argue with respect to claim 28 that “Firstly, Applicant has amended claim 28 to clarify that each slide element has a logical link to a corresponding portion of a page from a source document. 
	As discussed above with respect to claim 14, Barber assigns categories to sections that are copied from a source document to a separate file. Therefore, Barber fails to teach or suggest assigning, category tags to individual slide elements, each slide element having a logical link to a corresponding portion of a page from a source document; allowing a user to select one of the category tags; and in response, retrieving and displaying a plurality of source documents using the logical links, as recited by independent claim 28 (and similarly, claims 41 and 52)” (Remarks, page 11).
	Examiner respectfully disagrees. Lord teaches linking each slide element includes reference link to permit a user to link to original source document. Barber teaches linking object/element to corresponding portion of a source document (Barber, col.4, line 37 – col.5, line 3). Therefore, the combination of Lord and Barber teaches the amended language of each slide element has a logical link to a corresponding portion of a page from a source document. Barber also teaches user can select a category tag with designator to retrieve a plurality of source pages (Barber, col.5, lines 1-16). It is noted that the claimed language of “source documents” in line 12 of claim 28 are not “source document” in line 9 of claim 28 and do not include “the source document” in line 12 of claim 28. The “source documents” in line 12 of claim 28 can be interpreted as separate files of source objects in Barber. Therefore, Barber and Lord’s teaching perfectly matches to the claimed language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Polis et al., US 2013/0097279, [0096] teaches retrieving pages based on category.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/      Primary Examiner, Art Unit 2177